PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/170,987
Filing Date: 25 Oct 2018
Appellant(s): Bhattacharyya et al.



__________________
Steven L. Nichols
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/29/20.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/7/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

7.	Claims 1-2 and 4, 8, and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brobst et al. (hereinafter Brobst) (US 6,378,002) in view of Mamou et al. (hereinafter Mamou) (US 2005/0262188 A1).

8.	As to claim 1, Brobst teaches a computer comprising a processor, memory and an interface for a product invocation framework for remote invocation of external services: 
the processor programmed for configuring an invocation framework, the invocation framework comprising an integration module and an endpoint handler module (Abstract; Fig. 1; col. 2, lines 26-48); 
wherein the integration module (col. 10, lines 22-63; col. 11, lines 49-67; col. 12, lines 1-16; Fig. 8) is configured to: 
receive a source object (col. 2, lines 26-48; col. 3, lines 42-67; col. 9, lines 35-60); 
format data from the source object for a desired operation (col. 10, lines 22-63; col. 11, lines 49-67; col. 12, lines 1-16; Fig. 8); and 

9.	Brobst does not teach the processor further programmed for, with a logical management operation, defining an action to be executed upon receiving the source object so as to provide an interface between a process management product submitting the source object to the integration module and the integration module.  However, Mamou teaches defining an action to be executed upon receiving the source object so as to provide an interface between a process management product submitting the source object to the integration module and the integration module ([0291]; [0294]; [0306]).  In addition, Mamou teaches having modules and bindings as part of a framework for its remote product invocation (Abstract; [0051]; [0033]-[0041]).  Brobst and Mamou are analogous art because they are both in the same field of endeavor of data handling for remote method invocations.  It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Brobst and Mamou because it would provide the predicted result of improving data integration through the use of modules and bindings.

10.	As to claim 2, Brobst teaches further comprising a user interface for prompting a user to input configuration details to configure the invocation framework and integration module (Figs. 1 and 2). 



13.	As to claim 8, Brobst teaches the processor further programmed for invoking the invocation framework with one of an application user interface, an automated workflow, and an escalation (Fig. 2, item 34). 

14.	As to claim 11, Brobst teaches the processor further programmed for configuring the invocation framework to return a response received from the external service (Abstract; col. 2, lines 26-48). 

15.	As to claim 12, Brobst teaches the processor further programmed for configuring the invocation framework to format the response into a target object and return the target object to a calling entity of the process management product (col. 10, lines 22-63; col. 11, lines 49-67; col. 12, lines 1-16; Fig. 8). 

16.	As to claim 13, Brobst teaches further comprising a graphical user interface (operator/display interface 34 or user interface) controlling configuration of the invocation framework by a user entering and selecting data rather than writing code (Fig. 2, item 34). 

. 

18.	Claims 3, 15-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brobst in view of Mamou, and further in view of Phillips et al. (hereinafter Phillips) (US 2006/0004802 A1).

19.	As to claim 3, Brobst (col. 7, lines 25-40) and Mamou ([0299]; [0320]-[0322]) both teach utilizing the Java programming language with Java classes.  Brobst in view of Mamou do not explicitly teach one of a custom Java class providing a custom coded logic path and an invocation channel comprising multiple segments of prewritten logic.  However, Phillips teaches customizing web services written in the Java programming language with Java foundation services 462, which are Java classes for invocation ([0038]; [0047]; [0054]; [0066]; [0106]).  In addition, Phillips teaches using service invocation bus 1520 to pass messages for invoking a plurality of operations or web services as well as having one or more endpoints/handlers for the connecting/communicating ([0005]-[0006]; [0054]; [0096]-[0097]; [0107]; [0109]; Figs. 15-16).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify the remote invocation of Brobst in view of Mamou to include the feature of one of a custom Java class providing a custom coded logic path and an invocation channel comprising multiple segments of prewritten logic, as taught or suggested in Phillips.  The suggestion/motivation for doing so would have been to provide the predicted result of improving functionality by allowing for customized activities, rules, and web services.    

20.	As to claim 15, Brobst teaches a computer comprising a processor, memory and an interface for remote invocation of external services with a product invocation framework comprising: 
an integration module (col. 10, lines 22-63; col. 11, lines 49-67; col. 12, lines 1-16; Fig. 8); and 
an endpoint/handler module (Abstract; Fig. 1; col. 2, lines 26-48); 
wherein the integration module is configured to: 
receive a source object (col. 2, lines 26-48; col. 3, lines 42-67; col. 9, lines 35-60); 
format data from the source object for a desired operation (col. 10, lines 22-63; col. 11, lines 49-67; col. 12, lines 1-16; Fig. 8); 
utilize the endpoint/handler module, the endpoint to provide information for making a connection to a selected external service, and the handler to use the information from the endpoint to make a connection to the selected external service that executes the desired operation using the data from the source object (Abstract; col. 9, lines 35-60; col. 2, lines 26-48; col. 3, lines 42-67). 
21.	Brobst does not teach the processor further programmed for, with a logical management operation, defining an action to be executed upon receiving the source object so as to provide an interface between a process management product submitting the source object to the integration module and the integration module.  However, Mamou teaches defining an action to be executed upon receiving the source object so as to provide an interface between a process management product submitting the source object to the integration 
22.	Brobst (col. 7, lines 25-40) and Mamou ([0299]; [0320]-[0322]) both teach utilizing the Java programming language with Java classes.  Brobst in view of Mamou do not explicitly teach one of a custom Java class providing a custom coded logic path and an invocation channel comprising multiple segments of prewritten logic.  However, Phillips teaches customizing web services written in the Java programming language with Java foundation services 462, which are Java classes for invocation ([0038]; [0047]; [0054]; [0066]; [0106]).  In addition, Phillips teaches using service invocation bus 1520 to pass messages for invoking a plurality of operations or web services as well as having one or more endpoints/handlers for the connecting/communicating ([0005]-[0006]; [0054]; [0096]-[0097]; [0107]; [0109]; Figs. 15-16).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify the remote invocation of Brobst in view of Mamou to include the feature of one of a custom Java class providing a custom coded logic path and an invocation channel comprising multiple segments of prewritten logic, as taught or suggested in Phillips.  The suggestion/motivation for doing so would have been to provide the predicted result of improving functionality by allowing for customized activities, rules, and web services.    

23.	As to claim 16, Brobst teaches further comprising a user interface for prompting a user to input configuration details to configure the invocation framework and integration module (Figs 1 and 2).

24.	As to claim 17, Mamou teaches the processor programmed for configuring the invocation framework by associating the integration module with the external service by selecting a default endpoint ([0051]; [0033]-[0041]).

25.	As to claim 20, Mamou ([0036]-[0038]; [0293]) and Phillips ([0038]; [0047]; [0054]; [0066]; [0106]) teach wherein integration module comprises a custom Java class.

26.	Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brobst in view of Mamou, and further in view of Allen et al. (hereinafter Allen) (US 2009/0204973 A1).

27.	As to claim 5, Brobst in view of Mamou does not explicitly teach wherein the processor is programmed to override the default endpoint for a different endpoint at run time by passing appropriate data into the integration module.  However, Allen teaches programming that involves calling for a completely different endpoint than an initial starting endpoint when there is event information determined that a normal response service is no longer available ([0016]; Figs 1-4).  It would have been obvious to one of ordinary skill in the art before the 

28.	As to claim 6, Brobst in view of Mamou does not explicitly teach wherein the processor is programmed to override the default endpoint for a different endpoint based on logic contained within the integration module, the logic operating on data received by the integration module.  However, Allen teaches programming that involves calling for a completely different endpoint than an initial starting endpoint when the event condition is satisfied that a normal response service is no longer available ([0016]; Figs 1-4).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Brobst in view of Mamou such that it would include the feature of wherein the processor is programmed to override the default endpoint for a different endpoint at run time by passing appropriate data into the integration module, as taught and suggested in Allen.  The .

29.	Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brobst in view of Mamou, and further in view of Klerk et al. (hereinafter Klerk) (US 2006/0225032 A1).

30.	As to claim 9, Brobst in view of Mamou does not explicitly teach wherein a logical management operation determines various response patterns supported by the integration module for responding to the process management product.  However, Klerk teaches determining a request-response pattern and there are a set or plurality of request and response examples or possibilities ([0235]-[0239]).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify the Brobst in view of Mamou’s web services invention such that it would include the feature of wherein a logical management operation determines various response patterns supported by the integration module for responding to the process management product, as taught and suggested in Klerk.  The suggestion/motivation for doing so would have been to provide the predicted result of using 

31.	As to claim 10, Brobst teaches wherein the logical management operation is compatible with a plurality of integration modules and a plurality of process management products (col. 1, lines 25-38; col. 3, lines 1-15; col. 5, lines 1-12; col. 8, lines 22-47; col. 9, lines 1-7). 

32.	Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brobst in view of Mamou, in view of Phillips, and further in view of Allen.

33.	As to claim 18, Brobst, Mamou, and Phillips do not explicitly teach wherein the processor is programmed to override the default endpoint for a different endpoint at run time by passing appropriate data into the integration module.  However, Allen teaches programming that involves calling for a completely different endpoint than an initial starting endpoint when there is event information determined that a normal response service is no longer available ([0016]; Figs 1-4).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Brobst in view of Mamou, and further in view of Phillips, such that it would include the feature of wherein the processor is programmed to override the default endpoint for a different endpoint at run time by passing appropriate data into the integration module, as taught and suggested in Allen.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to route a message to a 

34.	As to claim 19, Brobst, Mamou, and Phillips do not explicitly teach wherein the processor is programmed to override the default endpoint for a different endpoint based on logic contained within the integration module, the logic operating on data received by the integration module.  However, Allen teaches programming that involves calling for a completely different endpoint than an initial starting endpoint when the event condition is satisfied that a normal response service is no longer available ([0016]; Figs 1-4).  It would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Brobst in view of Mamou, and further in view of Phillip, such that it would include the feature of wherein the processor is programmed to override the default endpoint for a different endpoint at run time by passing appropriate data into the integration module, as taught and suggested in Allen.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to route a message to a completely different endpoint that may be more robust or configurable.   Further, the preemptive rerouting of the response provides the ability to avoid situations where there needs to be a recovery process or a manual resubmission of responses to requests. In addition, by providing more configurability, the preemptive rerouting .


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  
The rejection of claim 20 under 35 USC 112 has been withdrawn.
The rejection of claim 7 under 35 USC 103 has been withdrawn.

(2) Response to Argument
Claims 1, 4, and 13 are patentable over Brobst and Mamou:
Claim 1:
Appellant argues that there are two interfaces claimed and Mamou.  The first instance is between the process management product and the invocation framework.  A second interface is between the invocation framework and the external service and is provided by the endpoint/handler module.
In response, claim 1 only discloses one interface (line 11) that appears after the term “so as” (line 11), which indicate the limitation of “to provide an interface between a process management product submitting the source object to the integration module and the integration module” as an intended use limitation.  The “so as” clause merely states the result 
Nevertheless, the claimed “interface” under the broadest reasonable interpretation of the claim could be interpreted as a user interface that allows an (logical management) operation/action to be executed that submits/transfers the object from a process management product to the integration module for formatting the data.  Brobst teaches a remote method invocation that utilizes a computer system 30 which includes a user interface such as an operator/display interface 34, application programs 40, object 42, network interface 54, etc., to perform the remote invocation (col. 10, lines 22-63; col. 11, lines 49-67; col. 12, lines 1-16; Fig. 2, 8).  Marshaling logic is also applied to format data accordingly before reaching the remote destination.  Although Brobst discloses all elements of the claimed invention, it does not explicitly disclose the connection of using its operator/display interface 23 to submit its object 42 to its marshaling logic for formatting.  It would have been obvious to one of ordinary skill in the art before the invention was made that the operator/display interface 23 would have the capability to allow actions to be executed by the user to perform the remote invocation.  
But nevertheless, Mamou teaches a program on a device (laptop, desktop computer, cell phone, a personal digital assistant, etc.) for communicating data sources (source object) to a data integration system 104 (integration module) via a user interface system 202 such as a web browser or GUI 6432 ([0051]; [0033]-[0041]; [0202]; [0215]; [0397]; [0411]; [0451]; Fig. 2). It is further highlighted that the user interface system 202/web browser/GUI 6432 relates to the claimed “interface” that allows a user to execute the operation or action of submitting the source object to the integration module for formatting before reaching the remote destination. 

Claim 4:
Appellant argues that there is no teaching or suggestion that an integration module selects which external service to use, i.e., the “integration module is further configured to select an external service from among a number of external services to execute on the source object.”
In response, Mamou teaches having a set of real-time data integration services supporting applications by selecting jobs or external services that are supported at the target location ([0037]; [0285]; [0296]; [0340]; [0417])

Claim 13:
Appellant argues that there is no teaching of “a graphical user interface controlling configuration of the invocation framework by a user entering and selecting data rather than writing code.”
In response, Brobst teaches a remote method invocation that utilizes a computer system 30 which includes a user interface such as an operator/display interface 34, application programs 40, object 42, network interface 54, etc., to perform and control the remote invocation (col. 10, lines 22-63; col. 11, lines 49-67; col. 12, lines 1-16; Fig. 2, 8).  In addition, Mamou teaches a program on a device (laptop, desktop computer, cell phone, a personal digital assistant, etc.) for communicating data sources (source object) to a data integration system 104 (integration module) via a user interface system 202 such as a web browser or graphical user interface, such as GUI 6432 ([0051]; [0033]-[0041]; [0202]; [0215]; [0397]; [0411]; [0451]; Fig. 2 and 30).  The GUI 6432 is a graphical user interface that allows a user to 

Claims 15 and 17 are patentable over Brobst, Mamou, and Phillips:
Claim 15:
Appellant argues that there is no teaching of “an integration module comprising one of a custom Java class providing a custom coded logic path and an invocation channel comprising multiple segments of prewritten logic.”  Specifically, Phillips teaches customizing web services written in the Java programming language with Java foundation services 462, which are Java classes for invocation.  Customizing a web service is entirely separate and inapposite from an integration module that sits between an external/web service and a client of that service.
In response, it is noted that only one of a custom Java class providing a custom coded logic path or an invocation channel comprising multiple segments of prewritten logic (or not custom) is required in the claim.  
Phillips teaches using an integration application or Studio integration services 414 that utilize Java extension API 416, which are JAVA classes that allow for custom configurations and activities ([0047]; Fig. 4).

Claim 17:
Appellant argues that there is no teaching of “configuring the invocation framework by associating the integration module with the external service by selecting a default endpoint.  


Claims 5 and 6 are patentable over Brobst, Mamou, and Allen:
Claim 5:
Appellant argues that there is no teaching of “The computer of claim 1, wherein the processor is programmed to override a default endpoint for a different endpoint at run time by passing appropriate data into the integration module.”  Thus, the default endpoint is overridden in the intermediary, the invocation framework, specifically the integration module.
In response, Mamou teaches data integration system 104 or a real-time integration service 2704 that utilizes matching of inbound customer data to an appropriate endpoint ([0106]; [0205]; [0296]).  An endpoint is overridden when there is a new match from the real-time integration service 2704, etc.

Claim 6:
Appellant argues that it is not demonstrated how “logic contained within the integration module” that is doing the overriding.
In response, Mamou teaches logic from the data integration system 104 or a real-time integration service 2704 that utilizes matching of inbound customer data to an appropriate 

Claim 9 is patentable over Brobst, Mamou, and Klerk:
Claim 9:
Appellant argues that the Action has not addressed that it is the logical management operation of the invocation framework being recited, where the logical management operation is also “defining an action to be executed upon receiving the source object so as to provide an interface between a process management product submitting the source object to the integration module and the integration module (Claim 1).  
In response, similarly to the response to argument of claim 1, the claim only discloses one interface (line 11) that appears after the term “so as” (line 11), which indicate the limitation of “to provide an interface between a process management product submitting the source object to the integration module and the integration module” as an intended use limitation.  The “so as” clause merely states the result of the limitations in the claim and adds nothing to the patentability or substance of the claim, and therefore, should not be given patentable weight.
Nevertheless, the claimed “interface” under the broadest reasonable interpretation of the claim could be interpreted as a user interface that allows an (logical management) operation/action to be executed that submits/transfers the object from a process management product to the integration module for formatting the data.  Brobst teaches a remote method invocation that utilizes a computer system 30 which includes a user interface such as an 
But nevertheless, Mamou teaches a program on a device (laptop, desktop computer, cell phone, a personal digital assistant, etc.) for communicating data sources (source object) to a data integration system 104 (integration module) via a user interface system 202 such as a web browser or GUI 6432 ([0051]; [0033]-[0041]; [0202]; [0215]; [0397]; [0411]; [0451]; Fig. 2). It is further highlighted that the user interface system 202/web browser/GUI 6432 relates to the claimed “interface” that allows a user to execute the operation or action of submitting the source object to the integration module for formatting before reaching the remote destination. 

Klerk has not been shown to teach or suggest that a logical management operation, as specifically, recited in the claims, is acting to “determine various response patterns supported by the integration module for responding to the process management product” (claim 9).
In response, the claimed logical management operation is merely an operation such as sending a request or response.  Klerk teaches having an integration service layer that integrates the data and message services to the rest of the business application execution environment as 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KENNETH TANG/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        
Conferees:
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.